Citation Nr: 1129872	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-10 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  

The Veteran also appealed the RO's denial of service connection for a low back disability.  Notably, in a January 2010 rating decision, the RO granted entitlement to service connection a lumbar strain.  As that decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that his current bilateral hearing loss is related to noise exposure during military service.  Specifically, the Veteran contends he was exposed to hazardous noise while working along the flight line as an Air Force electrician.  The Veteran's service treatment records are unremarkable for complaints, treatment, or diagnoses related to hearing loss.  The audiological evaluations conducted at the time of enlistment in July 1966 and at the time of discharge in June 1968 were both within normal limits.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty Military Occupational Specialty (MOS) Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

In this case, the Veteran's DD-214 reflects that he was an Airport Electrician (30133) Warfare Repairman in the Air Force.  Although the Duty MOS Noise Exposure Listing for Air Force enlisted personnel does not specifically include Airport Electrician or Warfare Repairman, the Air Force lists an electrical job title as having a "moderate" probability of hazardous noise exposure.   Hence, the Veteran's exposure to hazardous noise during service is conceded.  

The Veteran, in various lay statements, asserts that his hearing loss began in service and became progressively worse over the years.  During the December 2008 DRO hearing, the Veteran said that at the time of discharge, the examiner told him what to do to pass the audiological evaluation.  He said he was told to push the button when the examiner nodded.  The Veteran also submitted statements from his wife (K.G.), his brother (A.G.), a co-worker (E.B.) and a fellow soldier/friend (F.G.), that generally state that the Veteran's hearing was worse after he came home from the service.

Post-service, a January 1969 VA examination revealed that the appellant had normal ears.  The examiner did not state that the appellant had a hearing loss.  

A December 2005 VA audiological note reflects that the Veteran had bilateral mild to moderate, sensorineural hearing loss above 500 Hertz.  An ear, nose, and throat (ENT) evaluation was recommended.  The examiner did not address the etiology of the hearing loss.

A February 2006 VA primary care note reflects that the Veteran was hit in the jaw at work in January 2006.  He reportedly sustained injury to the left ear and was referred to Dr. Seck at the Corporate Health Center and an ENT physician, Dr. Boozan.  The Veteran reported having left ear hearing loss and whistling in the left ear since this incident.  

A June 2006 VA treatment note reflects that the insurance carrier wanted a second opinion and the Veteran was seen by Dr. Shaw who performed a complete hearing test and told the Veteran he had "inner ear/nerve damage."  A note later that month indicates that he has been seeing workers' compensation doctors for complaints of hearing loss and high pitched noise in the left ear since the January 2006 incident at work.  

The report of the October 2006 VA examination reflects the above-noted history.  Audiological testing revealed that the Veteran had a hearing loss disability for purposes of VA compensation pursuant to 38 C.F.R. § 3.385.  The examining audiologist opined that the Veteran's hearing loss was not the result of noise exposure during service because his hearing was normal at the time of discharge.  The examiner opined, however, that tinnitus was at least as likely as not related to service based on the appellant's self-reported history in 1968.  In rendering the latter opinion, the examiner acknowledged that the Veteran was exposed to excessive noise while in the military without the benefit of hearing protection.  [Parenthetically, the Board notes that VA granted service connection for tinnitus based on this opinion in a November 2006 rating decision.]  

In a December 2009 addendum, the October 2006 VA examiner reiterated her opinion that the Veteran's hearing loss was not caused by noise exposure during service because his hearing was within normal limits when he was discharged.

In the July 2011 Informal Hearing Presentation, the representative argues that the VA examiner did not properly consider lay statements made by the Veteran, and by his family and friends that the appellant has had hearing loss since service.  It was also argued that the examiner did not consider the Veteran's December 2008 testimony that the June 1968 discharge audiological evaluation did not accurately represent his hearing loss disability and that he was essentially coached in how to pass it.  

As the final finder of fact within VA, it is the duty of the Board, not VA examiners, to address the credibility and weight to be given to the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The December 2009 examiner specifically stated that she reviewed the claims file.  There is no evidence to suggest that she did not.  Hence, the Board will presume that the examiner read and considered the lay statements proffered by the appellant on his behalf.  The Board will also presume that the examiner considered the fact that the appellant's ears were found to be normal in January 1969.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (It is presumed that government officials "have properly discharged their official duties.")  The fact that the VA examiner did not specifically address this evidence does not change the fact that she ultimately concluded that the absence of service medical record entries regarding a hearing loss to be the controlling factor to her conclusion that there was no relationship between a current hearing loss and service.

Nevertheless, the record before the Board is incomplete.  Specifically efforts should be undertaken to secure the appellant's workman's compensation records from the January 2006 incident.  Of course, if the Veteran has received additional VA or private treatment for a hearing loss since April 2010, that evidence should be secured as well.

Hence, this case is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Philadelphia VA Medical Center all records of evaluation and/or treatment for the Veteran's bilateral hearing loss since April 2010.  Further, if the Veteran identifies any additional treatment received since April 2010, those records should be secured.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should undertake appropriate action to obtain a copy of any determinations associated with the Veteran's 2006 application for workers' compensation benefits, as well as copies of all medical records underlying the determination.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, the RO/AMC should review the evidence added to the file since the date of this remand.  If, and only if, there is evidence showing a relationship between a current hearing loss and military service, then the Veteran should be scheduled for a new VA examination by an otolaryngologist.  All appropriate tests and studies must be accomplished, and all clinical findings should be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  

After reviewing all the evidence the examining otolaryngologist is to address whether it is at least as likely as not, i.e., is there a 50 percent probability or greater, that such hearing loss is related to service.  All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder.

4.  The Veteran must be given adequate notice of the date and place of any requested examination sent to his current address.  A copy of any notification must be associated with the claims file.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have an adverse effect on his claim.

5.  The RO/AMC must review the claims file and ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above and any additional development deemed necessary, the issue of entitlement to service connection for hearing loss should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


